DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 02/05/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a non-volatile memory cell comprising a first fin and a second fin having a conductive type different from a conductive type of the first fin; a floating gate located over the first fin and the second fin; a control gate comprising the second fin and a first conductive layer located over the second fin, wherein the first conductive layer is overlapped with the floating gate; a plurality of contacts connected with the first fin; and a third conductive layer connected with the plurality of contacts, wherein the first conductive layer and the third conductive layer are located in a same layer in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest forming a non-volatile memory cell comprising a first fin and a second fin extending along a first direction; a floating gate located over the first fin and the second fin, and extending along a second direction different from the first direction; a control gate comprising the second fin and a first conductive layer located over the second fin, overlaps the floating gate, and extending along the first direction; a plurality of contacts connected with the first fin; and a third conductive layer connected with the plurality of contacts, wherein the first conductive layer and the third conductive layer are located in a same layer in combinations with other claim limitations as required by claim 10.
The search of the prior art does not disclose or reasonably suggest forming a non-volatile memory cell comprising a first fin and a second fin; a floating gate located over the first fin and the second fin; a control gate comprising a first conductive layer, the second fin, and at least one first contact slot sandwiched between and electrically connected the first conductive layer and the second fin, wherein the 
The dependent claims 2-9, 11-15, and 17-20 are allowable by virtue of the dependence upon the claims 1, 10, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891